—Order insofar as appealed from unanimously reversed, with costs, and motion to strike the actions from the calendar granted. Memorandum: Defendant was entitled .to a reasonable opportunity to complete the necessary and proper proceedings essential to prepare the eases for trial as contemplated by the special rule of this court respecting calendar practice. Defendant’s motion was timely. (Appeal from certain parts of an order of Onondaga Trial Term denying a motion to strike from calendar and for examination before trial.) Present — Williams, P. J., Goldman, Henry, Del Veeehio and Marsh, JJ.